department of the treasury int ernal revenue service washington d c date number release date cc pa cbs br2mascott gl-120185-00 uilc memorandum for associate area_counsel s b s e area laguna niguel group from kathryn a zuba chief branch collection bankruptcy summonses subject review of advisory opinion--offers in compromise signature_authority for power_of_attorney this memorandum responds your request for advice sent date you have asked us to review your advisory opinion concerning the authority of an enrolled_agent operating under a valid power_of_attorney to sign forms and 433-a on behalf of a taxpayer we have reviewed your memorandum and we suggest revising it to address the following concerns your memorandum concludes that acting pursuant to a valid form_2848 power_of_attorney an enrolled_agent may sign a form_656 offer_in_compromise on behalf of a taxpayer you further recognize ambiguity regarding whether the taxpayer’s representative may sign the required form 433-a collection information statement due to language in i r m stating that the taxpayer should sign the offer and the collection information statement personally unless prevented by unusual circumstances and requiring form_2848 to be included with the offer in such cases in light of the potential for ambiguity you suggested the service request taxpayers personally sign both forms even when they are represented under a valid power_of_attorney you then indicated that an enrolled_agent acting under a valid power_of_attorney has the authority to sign form_656 and that the service should not delay the compromise process by insisting the taxpayer personally sign in such cases you concluded that due to the detailed financial information required by the collection information statement the taxpayer must personally sign form 433-a we agree with your analysis and conclusions regarding an enrolled agent’s authority to sign form_656 provided the power_of_attorney applies for the tax period covered by the offer_in_compromise line of form_2848 authorizes the representative to perform any and all acts the taxpayer can perform with respect to that tax period in the interest of clarity and to facilitate the compromise process we suggest you urge the taxpayer to list offers in compromise as a specific addition to the representative’s powers in the space provided following line of the form before including it with the offer_in_compromise just as a representative may sign an offer_in_compromise the representative may legally sign the associated collection information statement as well based upon his authority to perform any and all acts the taxpayer could perform form 433-a contains the language u nder penalties of perjury i declare that to the best of my knowledge and belief this statement of assets liabilities and other information is true correct and complete thus in order to sign a taxpayer’s collection information statement a representative must have detailed personal knowledge of the taxpayer’s financial matters should a representative knowingly provide false information on form 433-a the service may face difficulty prosecuting the taxpayer for fraud because the taxpayer did not sign the form the language you reference in i r m stating the taxpayer should sign the form unless prevented by unusual circumstances expresses policy in this area thus although you should urge taxpayers to personally sign form 433-a the taxpayer’s representative acting pursuant to a valid power_of_attorney may legally do so on his behalf again in the interest of clarity you may urge the taxpayer to list this as a specific additional power in the space provided following line on form_2848 if you have any further questions please contact the attorney assigned to this matter at
